Case 1:16-cv-00395-TFM-MU Document 189 Filed 02/02/21 Page 1 of 2 PageID #: 9579
             USCA11 Case: 19-12418 Date Filed: 02/02/2021 Page: 1 of 1


                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                          February 02, 2021

   Clerk - Southern District of Alabama
   U.S. District Court
   155 ST JOSEPH ST
   STE 123
   MOBILE, AL 36602

   Appeal Number: 19-12418-HH
   Case Style: Thai Meditation Association, et al v. City of Mobile, Alabama
   District Court Docket No: 1:16-cv-00395-TFM-MU

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 1:16-cv-00395-TFM-MU Document 189 Filed 02/02/21 Page 2 of 2 PageID #: 9580
             USCA11 Case: 19-12418 Date Filed: 02/02/2021 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                            No. 19-12418
                                           ______________

                                       District Court Docket No.
                                       1:16-cv-00395-TFM-MU

   THAI MEDITATION ASSOCIATION OF ALABAMA, INC.,
   (the "Center"),
   SIVAPORN NIMITYONGSKUL,
   VARIN NIMITYONGSKUL,
   SERENA NIMITYONGSKUL,
   PRASIT NIMITYONGSKUL,

                                                      Plaintiffs - Appellants,

   versus


   CITY OF MOBILE, ALABAMA,

                                               Defendant - Appellee.
                         __________________________________________

                         Appeal from the United States District Court for the
                                   Southern District of Alabama
                         __________________________________________

                                             JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                     Entered: November 16, 2020
                           For the Court: DAVID J. SMITH, Clerk of Court
                                           By: Jeff R. Patch




  ISSUED AS MANDATE 02/02/2021
